DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 are objected to because of the following informalities: each claim should end with a period. It is suggested the claims be rewritten such that the formulas for the Regular arrangement distance and Particle regularity fall before a period. Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, 8-9 & 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asakura et al. (US 2010/0053767 A1).
	Regarding claim 1, Asakura discloses a light diffraction film comprising: a transparent substrate (Fig. 1: 1 – transparent support); and a light diffraction layer (Fig. 1: 2 – antiglare layer) containing a binder resin and particles (para [0068]: light transmitting resin & particles), wherein an average primary particle diameter of the particles is 1 µm to 10 µm (para [0068]: 6-20 µm). Asakura is further seen to disclose a coverage of a surface of the transparent substrate covered with the particles is 70% to 90% (see Fig. 1).  
In the alternative, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes obtaining uniform scattering properties across the surface of the substrate.

	Regarding claim 2, Asakura discloses in the light diffraction layer, the number of the particles present in a direction orthogonal to the surface of the transparent substrate is not plural (see Fig. 1).  
	Regarding claims 5-6, Asakura discloses provided that a refractive index of the particles is np and a refractive index of the binder resin is nb, a refractive index ratio nb/np is equal to or higher than 1.03 and equal to or lower than 1.09 (para [0083]: the particles may have an index of 1.46; para [0090]: the resin may have an index either 0.01-0.05 higher or lower than the index of the particles; for np=1.46 and nb=1.51, this condition is satisfied).
	Regarding claims 8-9, Asakura discloses a height h of the binder resin is equal to or greater than 70% and equal to or smaller than 300% of the average primary particle diameter of the particles (see Fig. 1).  
	Regarding claims 12-13, Asakura discloses a wearable display device comprising the light diffraction film according to claims 1-2 (see above rejections of claims 1-2; the preamble has not been given patentable weight).  
Claim Rejections - 35 USC § 103
Claims 3-4, 7, 10-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura.
Regarding claims 3-4, Asakura discloses the particles are arranged in an in-plane direction of the light diffraction layer (see Fig. 1).

However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes obtaining uniform scattering/antiglare properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light diffraction film of Asakura accordingly, in order to obtain uniform scattering/antiglare properties.
Regarding claim 7, Asakura discloses provided that a refractive index of the particles is np and a refractive index of the binder resin is nb, a refractive index ratio nb/np is equal to or higher than 1.03 and equal to or lower than 1.09 (para [0083]: the particles may have an index of 1.46; para [0090]: the resin may have an index either 0.01-0.05 higher or lower than the index of the particles; for np=1.46 and nb=1.51, this condition is satisfied).	Regarding claims 10-11, Asakura discloses a height h of the binder resin is equal to or greater than 70% and equal to or smaller than 300% of the average primary particle diameter of the particles (see Fig. 1).  
	Regarding claim 14, Asakura discloses a wearable display device comprising the light diffraction film according to claim 3 (see above rejection of claim 3; the preamble has not been given patentable weight).  
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Tabata (JP H08-166556 A, from IDS; see attached machine translation).
Asakura discloses an antiglare film for an optical display, and Tabata discloses an optical display. Therefore, they are analogous art.
Regarding claims 15-17, Asakura neither teaches nor suggests a display; and a lens.
However, Tabata discloses a display device comprising a display (Fig. 1: 2 – LCD) and a lens (Fig. 1: 24 – diopter correction lens).  Among the benefits of providing Asakura’s light diffraction film in the display of Asakura includes reducing glare to provide a high quality display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable display device of Asakura by providing a display and a lens, as taught by Tabata, in order to reduce glare to provide a high quality display.
Regarding claims 18-20, Asakura and Tabata disclose a display (Tabata Fig. 1: 2 – LCD); and a diffractive optical element (Tabata Fig. 1: 12 – diffraction grating).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gollier et al. (US 2014/0049822 A1) disclose a display element having buried scattering anti-glare layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872